In the United States Court of Federal Claims

No.17-831C F|LED
(Flled: September 28, 2017) 559 2 8 2917

 

 

) us count oF
GREGORY DEVON FREDERICK, ) FEDERAL CLAI|V|S
)
Pro Se Plaintiff, ) Pro Se, Lack of Subject Matter
) Jurisdiction, Statute of Limitations
v. )
)
THEIH{HIH)STATES, )
)
Defendant. )
)
ORDER
FIRESTONE, Sem`or Judge.

Now pending before the court is defendant United States Navy’s motion to
dismiss, pursuant to Rule lZ(b)(l) of the Rules of the United States Court of F ederal
Claims (RCFC) the complaint filed by Mr. Gregory Devon Frederick on June l9, 2017.
The defendant United States Navy (“the government”) contends that the complaint filed
by Mr. Frederick is based on a variety of wrongs he allegedly suffered during his
enlistment in the Navy between Novernber 21, 1996 and February 20, 2001, when he was
issued a general (under honorable conditions) discharge from the Navy. 'I`he government
argues that because the claims accrued on the date of his discharge on February 20, 2001,

this action, filed more than 15 years after that date, is barred by the six-year statute of

'?IJL`F l’-}EE| |]|]|J|J ILBL}[: EEE'?

 

 

 

 

limitations set forth in 28 U.S.C. § 2501.1 The government further argues that this court
also lacks subject matter jurisdiction over Mr. Fredericl330 U.S. 731, 735 (1947).

 

(insubordinate conduct toward a warrant officer, non-commissioned officer, or petty
officer) 10 U.S.C. § 891; Def.’s Mot. Dismiss 3; App. 29-31. After these charges were
filed, the Navy began administrative separation processing of Mr. Fredericl< by reason of
“Misconduct ~ Cornrnission of a Serious Offense.” Def.’s Mot. Dismiss 3; App. 17-22.
l\/lr. Frederick was separated from the Navy on February 20, 2001. Def.’s Mot. Dismiss
3; App. 1, As noted above, his discharge was characterized as “general (under honorable
conditions).” Def.’s l\/iot. Dismiss 3; App. 1.

On April 28, 2005, Mr. Fredericl< sought to change his discharge status before the
Naval Discharge Review Board (“NDRB”). Def.’s Mot. Dismiss 3; App. 24~27. In his
application before the NDRB, Mr. Fredericl< requested that his general (under honorable
eonditions) discharge be upgraded to an “honorable characterization” so that he could
“gain access to [the] l\/iontgomery Gl Bill,” study at the university level, and receive
corrective surgery. Def.’s l\/lot, Dismiss 3; App. 24~27. The NDRB reviewed Mr.
Fredericl523 U.S. 83, 94-95 (1998). The plaintiff bears the burden of proving that

 

jurisdiction exists based on a preponderance of the evidence Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002) (citing Thomson v. Gaskill, 315 U.S. 442, 446
(1942) (stating “the plaintiff bears the burden of supporting the allegations by competent
proof.”)). Complaints submitted by pro se parties are held to “less stringent Standards”
than those completed by lawyers Hai'nes v. Kerner, 404 U.S. 519, 520 (1972).
Nonetheless, pro se plaintiffs still must satisfy jurisdictional requirements Heuss v.
United States, 78 Fed. Cl. 442, 444 (2007) (quoting Bernard v. United States, 59 Fed. Cl.
497, 499, aff’d, 98 Fed. Appx. 860 (Fed. Cir. 2004)).

As noted, under 28 U.S.C. § 2501, “[e]very claim of which the United States

Court of Federal Claims has jurisdiction shall be barred unless the petition thereon is filed

 

within six years after such claim first accrues.” The six-year time bar on actions against
the United States is jurisdictional, because filing within the six-year period is a condition
of the waiver of sovereign immunity in the Court of Federal Claims under the Tucker Act
and must be strictly construed John R. Sand & Gravel Co. v. United Sfates, 552 U.S.
130, 136 (2007).
III. DISCUSSION

The government has moved to dismiss l\/Ir. Frederick’s complaint on the grounds
that his claims accrued more than six years before he filed this lawsuit and thus his action
is barred by the statute of limitations set in 28 U.S.C. § 2501, Def.’s Mot. Dismiss 6.
The court agrees lt is well-settled that claims relating to a military discharge accrue at
the time of discharge. See MacLean v. United Srates, 454 F.3d 1334, 1336 (Fed. Cir.

2006) (quoting Martinez v. United Staz‘es, 333 F.3d 1295, 1303 (Fed. Cir. 2003)). Here

 

l\/lr. Frederick was discharged from the Navy on February 20, 2001. Def.’s Mot. Dismiss
3; App. 1. Thus Mr. Frederick had until February 20, 2007 to challenge his discharge
before this court. Because Mr. Frederick filed his complaint with this court on June 19,
2017, more than fifteen years after his discharge his complaint is time-barred under 28

U.S.C. § 2501.

ln addition to his complaint being time-barred, the court also agrees with the
government that this court does not have subject matter jurisdiction over Mr. Frederick’s
claims in any case. Mr. Frederick’s complaint focuses on the Navy’s alleged
mistreatment of him while on active duty. Although it is difficult to characterize the legal
nature of his ciaims, it does appear that the majority either sound in tort or involve
possible due process or civil rights violations As the government correctly argues, these
types of claims are outside this court’s subject matter jurisdiction This court does not
have jurisdiction over claims sounding in tort. Shearin v. United States, 992 F.2d 1195,
1197 (Fed. Cir. 1993). “['l`]he Tucker Act explicitly excludes tort claims against the
United States from this court’s jurisdiction.” Rothing v. United States, l32 Fed. Cl. 387,
390 (2017). ln addition, this court lacks jurisdiction over claims based on due process
and civil rights violations The Federal Circuit in LeBlanc v. United States, 50 F.3d 1025,
1028 (Fed. Cir. 1995) made plain that the Court of Federal Claims does not have
jurisdiction over allegations of violations of the Due Process Clause of the Fifth and
Fourteenth Amendments because they do not “mandate payment of money by the

government.” lt is also well-settled that this court does not have jurisdiction over civil

 

 

rights claims Rather, federal district courts have “original jurisdiction” to hear those
claims See 28 U.S.C. § 1343. See also Taylor v. United States, 666 Fed. Appx. 896, 897
n.l (Fed. Cir. 2016) (“Congress has authorized federal district courts to hear such claims,
28 U.S.C. § 1343(a), but has granted no such authority to the Court of Federal Claims.”)
CONCLUSION
For the above-stated reasons, the government’s motion to dismiss for lack of
jurisdiction is GRANTED. The clerk shall enter judgment accordingly. No costs

IT IS SO ORDEREI).

 

 

l NANOYB. FIREsToNE
Senior Judge